Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Response to Amendments  
The amendment filed on 02/11/2022 has been entered. Claims 1 – 2, 5 – 7, and 9 – 17 remain pending. Claim 8 has been cancelled. Claims 9 – 17 remain withdrawn. The amendments to claim 1 find support in at least [0082] of the specification.

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony (GB2532704A) in further view of Afanas (RU2558026, using espacenet translation)

Regarding claims 1 – 2, Anthony teaches a ceramic sandwich panel and a method of making it via additive manufacturing [Title, Abstract]. Anthony teaches that the ceramic sandwich panel has a solid layer [Fig 1, labeled “1”] (interpreted as the first material) and a coating layer [Fig 1, labeled “4”] (interpreted as the second material). Anthony further teaches that a porous lattice structure is provided between and connected to the solid layer [Fig 1, labeled “2” and “3”] (meeting the claimed limitation of “providing the first material at a connection point with a grid structure”). 
Anthony teaches the solid layer (interpreted as the first material as claimed) is a metal layer, meeting the claimed limitation that the first material is a metallic material, as claimed in claim 2, and that the coating layer (interpreted as the second material as claimed) is a ceramic, meeting the claimed limitation that the second material is a ceramic material [page 3, paragraph 1,3 and Fig 1]
The solid layer and porous lattice structure of Anthony are produced via additive manufacturing to form a continuous boundary [page 3, paragraph 1; Fig 1] (meeting the claimed limitation of “wherein the grid structure is produced with an additive production method”). 
Anthony teaches that the use of a porous lattice structure is used between the ceramic layer and metal (solid) layer in order to reduce the stress induced by different thermal expansions of the different material (meeting the claimed limitation of “wherein in the grid structure is formed in such a manner that tensions in the material compound are at least partially compensated by the grid structure”) [page 3, paragraph 2 – 4]
While Anthony does not explicitly state that the porous lattice structure and solid layer are produced with the same material, given that both layers are produced continuously with the same manufacturing method [Fig 1], there is a reasonable expectation to a person of ordinary skill in the art, that the solid layer and porous lattice layer are produced with the same material, meeting the claimed limitation. 

Anthony teaches that the coating layer is either plasma sprayed or additively manufactured onto the porous lattice structure to form the sandwich panel (i.e. material compound as claimed), but does not explicitly teach that the coating layer is soldiered to the grid structure. 

Afanas teaches a method for soldering a porous structure to a substrate while maintaining the porosity of the porous material [0002]. Afanas further teaches that the method can be used for sealing the ends of the blades of gas turbine engines as well as the manufacture of gas turbine engines and specifically for the hot sections of gas turbine engines [0001, 0036]. Afanas further teaches that the soldering is done with a mixture of soldering powder and organic binder (meeting the claimed solder/binder mixture) [0011] and that the porous material is impregnated by no more than 500 microns [0010]. Wherein the partial filling of the porous structure, meets the broadest reasonable interpretation of the grid structure is filled with the solder/binder mixture, given that [0086] of the instant invention states that individual grid spaces can be filled or infiltrated. Afanas further teaches that the solders used are dependent upon the materials that must be bonded [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of making a ceramic sandwich panel as taught by Anthony and substituted the method of attaching the coating layer via heat spraying or additive manufacturing, with the method of soldering a porous structure to a substrate, as taught by Afanas. Given that both Anthony and Afanas are in the same field of endeavor, that is, creating structures for the hot gas environment of gas turbine engines, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results (the final product of Afanas). A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).

Regarding claims 5 – 6, Anthony teaches the invention as applied above in claim 1. Anthony teaches that the solid layer is produced with additive manufacturing and immediately after, the porous lattice structure is also produced by the additive manufacturing to form a continuous boundary (meeting the claimed limitation that the first material is produced with additive manufacturing (claim 5)) and the claimed limitation that the grid structure and first material are produced in the same method to create a composite component (claim 6)) [page 5, claim 1; Fig 1]. 

Regarding claim 7, Anthony teaches the invention as applied above in claim 1. Anthony teaches that the ceramic sandwich panel is used for high temperature [title] and specifically “high temperature propulsion environments” [page 1, abstract], meeting the broadest reasonable interpretation of “part of a gas turbine, or a part of a gas turbine upon which hot gas acts”.

Response to Arguments
Applicant's arguments filed 02/11/2022 has been full considered but are not persuasive. Applicant argues that Alfanas does not teach the newly claimed feature that the grid structure is filled with solder/binder mixture. The examiner respectfully disagrees. Alfanas teaches that the porosity of the porous structure is minimally changed by an impregnation of no more than 500 microns [0009], that is, Alfanas recognizes that some portion of the porosity of the porous structure is filled in, which would meet the broadest reasonable interpretation of filled, i.e. partially filled. Furthermore, this broadest reasonable interpretation is further support by [0082] of the instant invention which states that grid spaces of the grid structure can be filled or infiltrated with the solder/binder mixture, i.e. partially filled with the solder/binder mixture. Therefore, Alfanas meets the broadest reasonable interpretation of the newly claimed feature of wherein the grid structure is filled with a solder/binder mixture. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2013/0000247 – Forming vented hombcomb by additive manufacturing and cover layers
DE102013209979 – Forming a lightweight component with support core in which the core has a honeycomb shape and is made by additive manufacturing


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735